DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 06/14/2022 is acknowledged.
Claims 18-24 are rejoined. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yingxin Deng on 09/08/2022.
The application has been amended as follows: 

Amended claim 1 as follows:
A three-terminal tandem solar cell, comprising:
at least one top cell;
at least one window layer on a first side of the top cell and at least one window layer on a second side of the top cell, wherein the second side is on the opposite side of the first side of the top cell; 
at least one transparent conductor layer, wherein the at least one transparent conductor layer is deposited on the at least one window layer on the second side of the top cell;
at least one bottom cell;
at least one window layer on a first side of the bottom cell and at least one window layer on a second side of the bottom cell, wherein the second side is on the opposite side of the first side of the bottom cell, wherein the at least one widow layer on the first side of the bottom cell is deposited on the at least one transparent conductor layer;
at least one top electrode on the at least one window layer on the first side of the top cell;
at least one bottom electrode on the at least one window layer on the second side of the bottom cell; and
at least one middle electrode on the at least one transparent conductor layer,
wherein the at least one window layer on the second side of the top cell and the at least one middle electrode are alternatively arranged on the at least one transparent conductor layer.

Amended claim 18 as follows:
18. A method of fabricating a three-terminal tandem solar cell comprising:
providing a wafer substrate;
depositing a release layer on one side of the wafer substrate, wherein the release layer comprises AlxGa1-xAs and x is greater than 0.6;
growing a stack of tandem solar cell on the release layer, wherein the stack comprising: 
at least one top cell;
at least one window layer on a first side of the top cell and at least one window layer on a second side of the top cell, wherein the second side is on the opposite side of the first side of the top cell; 
at least one transparent conductor layer, wherein the at least one transparent conductor layer is deposited on the at least one window layer on the second side of the top cell;
at least one bottom cell;
at least one window layer on a first side of the bottom cell and at least one window layer on a second side of the bottom cell, wherein the second side is on the opposite side of the first side of the bottom cell, wherein the at least one widow layer on the first side of the bottom cell is deposited on the at least one transparent conductor layer;
depositing at least one bottom electrode on the at least one window layer on the second side of the bottom cell; 
coating a photomask with at least one slit on the at least one bottom electrode;
etching the at least one bottom cell and the window layers on the first and second side of the bottom cell through the at least one slit of the photomask;
depositing at least one middle electrode on the at least one transparent conductor layer, wherein the at least one window layer on the second side of the top cell and the at least one middle electrode are alternatively arranged on the at least one transparent conductor layer;
removing the photomask;
depositing a mechanical handle layer covering the at least one bottom electrode, the at least one middle electrode and the bottom cell;
etching the release layer to remove the wafer substrate; and.
depositing at least one top electrode on the at least one window layer on the first side of the top cell.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Stan et al. (US 2009/0229658 A1) is one of the closest prior art.  Stan discloses a tandem device comprising at least one top cell (cell A or B, fig. 5C) comprising a window layer (105 or 110) on a top side and a BSF layer (108, 113) on a bottom side, wherein BSF layer reads on instant claimed window as light is able to pass through these BSF layers.  Stan further discloses a a barrier layer (115) which reads on transparent conductor layer as it is made of conductive material and transparent to radiation that is being absorbed by bottom cell C ([0059]).  Stan further discloses a barrier layer (117) which is made of conductive material (0068]) reads on instant claimed middle electrode that is disposed on the transparent conductive layer (115) (see fig. 5C).  Stan further discloses bottom cell (Cell C, fig. 5C) having window layers on top and bottom sides (118 and 121).  Instant claim as amended requires the window layer 106 and middle electrode 104 are alternatively arranged on the transparent conductor layer 105 (fig. 4 of instant application), which is not taught by stan.
Madan (US 2005/0150542 A1) discloses a 3-T tandem cell (fig. 4) having a middle electrode(60) between top and bottom cells (see fig. 4). Instant claim as amended requires the window layer and middle electrode are alternatively arranged on the transparent conductor layer (fig. 4 of instant application), which is not taught by Madan.
Wanlass (US 5,391,896) discloses a 3-T tandem cell (fig. 3) having a middle contact (22) between top and bottom cells (see fig. 3). Instant claim as amended requires the window layer and middle electrode are alternatively arranged on the transparent conductor layer (fig. 4 of instant application), which is not taught by Wanlass.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721